Mr. Presiding Justice Puterbaugh delivered the opinion of the court. This is an action of trespass on the case hy appellee against appellants and others not parties to this appeal, under section 9 of the Dram-Shop Act. ■ The declaration alleges in substance, that hy the selling of liquor, to Bohert Stevens, husband of appellee, during the period from the year 19,00 up to April Í0, 1905, the appellants caused him to become habitually intoxicated; that by reason of such intoxication he became impoverished and degraded in mind and body, as well as in his estate, and became insane, and was, on May 28, 1904, adjudged insane and sent to the insane asylum, and that in consequence appellee was injured in her means of support, etc. A verdict and judgment was rendered against appellants for $1,525. It is first" urged that the verdict is not sustained hy the evidence. The evidence establishes that appellee was married to Bohert Stevens some twelve or fourteen years ago and that they lived together until May 27, 1904, when by reason of excessive indulgence in intoxicating liquor, Stevens became insane and ivas taken to the hospital at Kankakee, where he remained until August 18, 1904, when he returned home; that because of his drinking he was returned to the asylum on September 10, 1904, where he stayed at the hospital until Harch 17, 1905; when he returned home he stayed until Hay 7, 1905, and again was returned to the asylum on the account of intoxication, where he still remains. There is evidence tending to show that after Stevens’ return in Harch, 1905, appellants each well knew that he was in the habit of becoming intoxicated, his condition and prior history. That with such knowledge each of them sold him liquor that contributed to his further; intoxication, which resulted in his commitment to the hospital for the insane for a third time. They therefore were jointly liable for the entire damages resulting from his intoxication. It is insisted that the evidence shows that appellee upon one occasion drank with her husband in the saloon of appellant Erawley; that she gave appellant Leverenz a written order to let her husband have whatever he wanted to drink; that she thereby so contributed to her own injury as to bar a recovery. Appellee denied that she signed the order or that she ever drank with her husband at any time in any saloon. These facts, even if established, were insufficient to bar recovery. They were proper to be considered by the jury in mitigation of damages only. Earp v. Lilly, 217 Ill., 588. The court permitted appellee to testify that her husband “was a comfort to her when sober.” This ruling is assigned as error. Inasmuch as the declaration counted only upon appellee’s loss of support, his personal conduct toward her, whether ill or otherwise, was immaterial. We are satisfied that the error was so slight that the jury were not influenced thereby. It is next contended that inasmuch as the sales were all made at a time when Stevens was an habitual drunkard and contributing nothing to the support of appellee, there can be no recovery for loss of support. S¡uch contention is wholly, unwarranted by the evidence. That appellants had the right to assume that reformation by Stevens was no longer possible and that he" would or could never again contribute to the support of his wife, and that they were consequently at liberty to sell him liquor at their pleasure, without liability other than under the statute making it a crime to sell to habitual drunkards, is a doctrine so monstrous as to be unworthy of discussion. However remote or even improbable the chance of reformation may have been, appellee had the right to such chance. By continuing to sell to her husband and thus accelerating his degradation and helplessness, appellants not only deprived her of any possible support in the future, but increased the possibility of imposing upon her the legal duty to support him in his helpless and besotted condition. Such burden would manifestly diminish her income, from whatever source derived, and thus amount to an injury to her means of future support. It is finally urged that the damages are excessive, as including punitive damages. If the jury believed the testimony of appellee, appellants with full knowledge of the prior confinement of Stevens in an asylum, that his condition was caused by the excessive use of liquor, and that he had been twice discharged as cured, sold liquor to him, their acts were manifestly wilful and wanton. We therefore cannot say that punitive damages were improper to be assessed. The judgment of the Circuit Court is affirmed. Affirmed.